DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-16 are pending in this application and have been examined on the merits. Claim 7 has been cancelled by the applicant. The new independent claim 16 has been added by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 02/28/2022, with respect to the claim objections regarding claims 1, 4, and 6, and the claim rejections under 35 USC 112 have been fully considered and are persuasive. The objections drawn to claims 1,4 and 6, and the rejections of claims 1-15 under 35 USC 112 have been withdrawn.
Applicant’s arguments, see pg. 7, filed 02/28/2022, with respect to the claim objections regarding claim 3 have been fully considered and are not persuasive. No amendment has been made to address the language “which is fixed or being capable of being fixed” in claim 3, and the applicant makes no argument towards the objection of claim 6.
Applicant’s arguments with respect to claim(s) 1-6 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is necessary in order to address the novel limitations of “an action of at least a minimum force of the bearing shaft in a radial direction against the bearing socket” in claim 1 and “so as to vary the size and/or shape of the bearing opening” in claim 2. These novel limitations were not previously presented in claims 1-2 or in their dependent claims. Claim 16 is an independent claim which includes at least the novel limitation of “wherein the bearing opening is configured such that the translational movement of the of the bearing shaft only occurs upon the action of at least the minimum force of the bearing shaft against the bearing socket to cause the size and/or shape of the bearing opening to vary”.
Claim Objections
Claims 1, 3-4, and 6 are objected to because of the following informalities:  
The language “which is fixed or can be fixed in advance” in claim 3 should be changed to either “is fixed” or “can be fixed” as it is currently unclear as to whether this is a functional limitation or a structural limitation
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 7,500,329 (referred to as Downey).
Regarding claim 1, Downey discloses a coupling rod (tilt bar 100) for manipulating air guiding louvers (louvers 40. See col. 3 line 65 to col. 4 line 2) of a louver assembly (shutter 50) which are used in an air vent for vehicles (Downey does not disclose a louver assembly being used in an air vent for vehicles, but since the limitation of being used in an air vent of a vehicle is an intended use it is given no patentable weight), the coupling rod having a multiplicity of bearing regions (clipping socket 120. See at least Fig. 7), each bearing region being configured to receive a bearing shaft (tilt pin 90. see Figs. 5-6 and col. 4, lines 25-31) which is assigned to one of the air guiding louvers (see at least Figs. 5-6) , in such a way that, in the case of a movement of the coupling rod in an adjusting direction relative to the air guiding louvers (at least Figs. 5-6 disclose tilt bar 100 moving in an adjusting direction), the corresponding bearing shaft which is received in the bearing region is guided (at least col. 3, lines 58-63 and Figs. 5-6 disclose tilt pins 90 being guided when tilt bar 100 is moved in an adjusting direction), at least one bearing region of the coupling rod (clipping socket 120) being configured in such a way that the bearing region forms a bearing (neck 93 and socket 120 form a bearing as disclosed by col. 4, lines 35-38) with a received bearing shaft (tilt pin 90. see at least Figs. 7B-7D), which bearing permits firstly a rotation of the bearing shaft relative to the bearing region (at least col. 5, lines 48-53 and Figs. 7B-7D disclose neck 93 of tilt pin 90 having enough clearance to rotate within socket 120) about a rotational axis (axis of rotation as defined by to rotation of neck 93. Figs. 3-4 disclose pins 90 rotating with respect to socket 120 of tilt bar 100) and secondly a translational movement of the bearing shaft perpendicularly with respect to the rotational axis and relative to the bearing region (at least col. 5, lines 48-53 and Figs. 7B-7D disclose neck 93 of tilt pin 90 having enough clearance to translate perpendicularly, with respect to its axis of rotation, while within socket 120. Additionally, the tilt pin 90 must move translationally relative to socket 120 to be removed from socket 120 as disclosed in col. 5, lines 34-37), wherein the at least one bearing region of the coupling rod (clipping socket 120) is configured at least in regions as a bearing socket (oval opening 125. See fig. 7A) with a bearing opening (entry opening 130) for receiving the bearing shaft (see Figs. 7B-7D), wherein the bearing socket is configured such that a size and/or shape of the bearing opening is variable (see col. 5, lines 16-33) at least in regions (col. 5, lines 16-33 and fig. 7A disclose at least the regions of arms 121 having variable size/shape) upon an action of at least a minimum force of the bearing shaft (the force applied to the arms 121 by neck 93 of tilt pin 90 when the tilt pin is clipped into socket 120. See figs. 8-9 and col. 5, line 65 to col. 6, line 9) in a radial direction (Col. 5, lines 16-33 disclose at least a region of entry opening varying in size and shape when a force acts to manipulate it) against the bearing socket (col. 5, line 65 to col. 6, line 9 discloses the force for clipping the socket 120 around neck 93 which would act against arms 121 which define socket 120. Additionally, since arms 121 are configured to deform when a force is applied as disclosed in col. 5 lines 16-33 they would be capable of varying in size/shape if the neck 93 was ever put into a position where it applies enough force to displace arms 121).
Regarding claim 2, Downey discloses the invention of claim 1 and Downey further discloses the at least one bearing region of the coupling rod (clipping socket 120) being configured to permit the translational movement of the bearing shaft (the translational movement required to remove the pin 90 from socket 120. See at least col. 5, lines 34-37 and 55-64) only if the minimum force is exceeded (col. 5, lines 25-37 disclose resilient arms 121 allowing stopping pin 90 to moving if a force capable of displacing arms 121 acts on stopping pin 90) so as to vary the size and/or shape of the bearing opening (see at least col. 5, lines 34-37 and 55-64).
Regarding claim 3, Downey discloses the invention of claim 2 and Downey further discloses the minimum force being fixed or being capable of being fixed in advance (col. 5, lines 25-37 discloses that the minimum force may be fixed due to the material or geometry of socket 120), and being greater than a sliding or static friction force which occurs at the contact surfaces between the bearing region and the bearing shaft which is received by the bearing region (pin 90 must experience a force greater than the sliding or static friction force acting between pin 90 and socket 120 in order to overcome that friction force anytime it moves while initially in contact with socket 120).
Regarding claim 4, Downey discloses the invention of claim 1 and Downey further discloses wherein the translational movement of the bearing shaft perpendicularly with respect to the rotational axis (at least Figs. 7C-7D disclose a fixable distance for pin 90 to move within socket 120 which is defined by the major diameter of the oval opening 125 and the range of motion of resilient arms 121) in the displacement direction of the coupling rod relative to the bearing region (Figs. 7B-7D disclose  pin 120 only being able to be displaced in the displacement direction as defined by opening 125).
Regarding claim 5, Downey discloses the invention of claim 1 and Downey further discloses the at least one bearing region (clipping socket 120) being configured as a region which projects from the coupling rod perpendicularly with respect to the displacement direction (see Figs. 3-7).
Regarding claim 6, Downey discloses the invention of claim 1 and Downey further discloses wherein the translational movement of the bearing shaft perpendicularly with respect to the rotational axis and relative to the bearing region (at least col. 5, lines 48-53 and Figs. 7B-7D disclose neck 93 of tilt pin 90 having enough clearance to translate perpendicularly to its axis of rotation while within socket 120) occurs in such a way that, in a closed position of the louver assembly (at least Figs. 3 and 6 disclose a closed position of shutter 50), the individual air guiding louvers (louvers 40) and the coupling rod (tilt bar 100) are present in each case in a non-prestressed state (the examiner notes that the use of the term prestressed is being interpreted to mean a continuous stress experienced by a body. Figs. 3-6 disclose the shape of louvers 40 remaining the same as the shutter opens and closes which requires the louvers do not experience continual stress while they are in the closed position. Further Fig. 7B-7C disclose oval opening 125 which contains pin 90 having a dimension in excess of the diameter of pin 90 which means it does not experience continuous stress after resilient arms 121 return to their normal state after being manipulated even while the louvers 40 are in a closed position. See col. 5, lines 48-51).
Regarding claim 8, Downey discloses the invention of claim 1 and Downey further discloses the bearing socket (oval opening 125) having an elastic, resilient periphery region (resilient arms 121) which is configured as a fork tine (see at least Fig. 7A).
Regarding claim 9, Downey discloses the invention of claim 8 and Downey further discloses the bearing socket (oval opening 125) having, in order to configure the elastic periphery region (see col. 5, lines 27-30), a constriction (channel 122) which extends radially from the bearing socket (see at least Figs. 7A-7D) and the clear span of which is smaller than the diameter of the bearing shaft (at least Figs. 7B-7C disclose the span of channel 122 being larger than the diameter of tilt pin 90), the constriction being interrupted on an end region which faces away from the bearing socket (see Figs. 7A-7C), in such a way that an elastically deformable fork tine (fork tine shape formed by arms 121. See Figs. 7A-7C) which forms the bearing socket at least in regions is formed (see Figs. 7A-7C).
Regarding claim 11, Downey discloses the invention of claim 1 and Downey further discloses each bearing region of the coupling rod (clipping socket 120) having a bearing opening (entry opening 130) for receiving a bearing shaft (tilt pin 90) of one of the air guiding louvers (louvers 40), each bearing opening having a bevel (see Annotated Fig. 1 in the Annotated Figure section below) for centering the bearing shafts (at least Figs. 7B-7C disclose entry opening 130 being capable of centering pin 90 within socket 120) during the introduction of the latter into the corresponding bearing opening (at least Figs. 7B-7C and col. 5, lines 20-27 disclose arms 121 and entry opening 130 being used to guide and center the centering pin 90 during the introduction of centering pin 90 into clipping socket 120). Annotated Fig. 1 below is an annotation of Fig. 7A from Downey.
Regarding claim 16, Downey discloses a coupling rod (tilt bar 100) for manipulating air guiding louvers (louvers 40. See col. 3 line 65 to col. 4 line 2) of a louver assembly (shutter 50) which are used in an air vent for vehicles (Downey does not disclose a louver assembly being used in an air vent for vehicles, but since the limitation of being used in an air vent of a vehicle is an intended use it is given no patentable weight), the coupling rod having a multiplicity of bearing regions (clipping socket 120. See at least Fig. 7), each bearing region being configured to receive a bearing shaft (tilt pin 90. see Figs. 5-6 and col. 4, lines 25-31) which is assigned to one of the air guiding louvers (see at least Figs. 5-6), in such a way that, in the case of a movement of the coupling rod in an adjusting direction relative to the air guiding louvers (at least Figs. 5-6 disclose tilt bar 100 moving in an adjusting direction), the corresponding bearing shaft which is received in the bearing region is guided (at least col. 3, lines 58-63 and Figs. 5-6 disclose tilt pins 90 being guided when tilt bar 100 is moved in an adjusting direction), at least one bearing region of the coupling rod (clipping socket 120) being configured in such a way that the bearing region forms a bearing (neck 93 and socket 120 form a bearing as disclosed by col. 4, lines 35-38) with a received bearing shaft (tilt pin 90. see at least Figs. 7B-7D), which bearing permits firstly a rotation of the bearing shaft relative to the bearing region (at least col. 5, lines 48-53 and Figs. 7B-7D disclose neck 93 of tilt pin 90 having enough clearance to rotate within socket 120) about a rotational axis (axis of rotation as defined by to rotation of neck 93. Figs. 3-4 disclose pins 90 rotating with respect to socket 120 of tilt bar 100) and secondly a translational movement of the bearing shaft perpendicularly with respect to the rotational axis and relative to the bearing region (translation of the tilt pin 90 relative to socket 120 to be removed from socket 120 as disclosed in col. 5, lines 34-37), wherein the at least one bearing region of the coupling rod (clipping socket 120) is configured at least in regions as a bearing socket (oval opening 125. See fig. 7A) with a bearing opening (entry opening 130) for receiving the bearing shaft (see Figs. 7B-7D), wherein the bearing socket is configured such that a size and/or shape of the bearing opening is variable (see col. 5, lines 16-33) at least in regions (col. 5, lines 16-33 and fig. 7A disclose at least the regions of arms 121 having variable size/shape) upon an action of at least a minimum force of the bearing shaft (the force applied to the arms 121 by neck 93 of tilt pin 90 when the tilt pin is clipped into socket 120. See figs. 8-9 and col. 5, line 65 to col. 6, line 9) in a radial direction (Col. 5, lines 16-33 disclose at least a region of entry opening varying in size and shape when a force acts to manipulate it) against the bearing socket (col. 5, line 65 to col. 6, line 9 discloses the force for clipping the socket 120 around neck 93 which would act against arms 121 which define socket 120. Additionally, since arms 121 are configured to deform when a force is applied as disclosed in col. 5 lines 16-33 they would be capable of varying in size/shape if the neck 93 was ever put into a position where it applies enough force to displace arms 121), wherein the bearing opening is configured such that the translational movement of the of the bearing shaft only occurs upon the action of at least the minimum force of the bearing shaft against the bearing socket to cause the size and/or shape of the bearing opening to vary (col. 5, lines 16-37 disclose the minimum force for displacing arms 121 being necessary to allow pin 90 to be translationally removed from socket 120).
Still regarding claim 16, the examiner suggests incorporating language similar to claim 4 that specifies the direction of the translational movement to overcome the rejection of claim 16. The examiner makes note of US 2018/0099541 (referred to as Gareis), which is provided in an IDS, which may be used as a teaching reference to read over the suggested amendment. The examiner suggests incorporating language similar to claim 6 that specifies a non-prestressed state for the louvers when they are in the closed position in claim 16 to potentially avoid a rejection of Downey in view of Gareis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey as applied to claim 1 above, and further in view of US 2019/0039441 (referred to as Ito).
Regarding claim 10, Downey discloses the invention 1, but Downey does not disclose at least one bearing region of the coupling rod being configured as a single-value radial bearing.
However, Ito does disclose at least one bearing region (disc portion 37) of a coupling rod (coupling rod 34) being configured as a single-value radial bearing (Figs. 4 and 6A-6B, and para. [0041] of Ito disclose a coupling rod 34 having a circular disc portion 37 which acts as a single-value radial bearing for coupling pins 33 in the same way a single-value radial bearing is defined in para. [0021] of the immediate application).
Downey and Ito are considered analogous to the claimed invention because they both are in the field of louver systems in air vents. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the sockets of Downey with the circular disc portion of Ito in order to increase the friction between the tilt bar of Downey and the louvers of Downey so that there is more resistance to adjusting the louver angle (Ito, para. [0065]) which may improve the operation feeling of the user (Ito, para. [0096]).
Regarding claim 12, Downey discloses the invention 1, but Downey does not disclose a manufacturing process where the coupling rod is configured as a plastic injection molded part.
However, Ito does disclose a manufacturing process where the coupling rod is configured as a plastic injection molded part (para. [0051] discloses coupling rod 34 being formed from injection molding).
Downey and Ito are considered analogous to the claimed invention because they both are in the field of louver systems in air vents. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the tilt bar of Downey with the injection molding process of Ito in order to reduce production cost (Ito, para. [0051]).
Claims 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057325 (referred to as Brinas) and further in view of Downey.
Regarding claim 1, Brinas discloses a coupling rod (tie rod 60) for manipulating air guiding louvers (second vanes 42. See para. [0037]) of a louver assembly (assembly formed by second vanes 42, rod 60, and slot arm 62) which are used in an air vent for vehicles (air vent 10 for vehicle 12. See para. [0016]).
Brinas does not disclose the coupling rod having a multiplicity of bearing regions, each bearing region being configured to receive a bearing shaft which is assigned to one of the air guiding louvers, in such a way that, in the case of a movement of the coupling rod in an adjusting direction relative to the air guiding louvers, the corresponding bearing shaft which is received in the bearing region is guided, at least one bearing region of the coupling rod being configured in such a way that the bearing region configures a bearing with a received bearing shaft, which bearing permits firstly a rotation of the bearing shaft relative to the bearing region and secondly, at least for a distance which is fixed or can be fixed in advance, a translational movement of the bearing shaft perpendicularly with respect to the rotational axis and relative to the bearing region.
However, Downey does disclose a coupling rod (tilt bar 100) having a multiplicity of bearing regions (clipping socket 120. See at least Fig. 7), each bearing region being configured to receive a bearing shaft (tilt pin 90. see Figs. 5-6 and col. 4, lines 25-31) which is assigned to one of the air guiding louvers (louvers 40. See at least Figs. 5-6), in such a way that, in the case of a movement of the coupling rod in an adjusting direction relative to the air guiding louvers (at least Figs. 5-6 disclose tilt bar 100 moving in an adjusting direction), the corresponding bearing shaft which is received in the bearing region is guided (at least col. 3, lines 58-63 and Figs. 5-6 disclose tilt pins 90 being guided when tilt bar 100 is moved in an adjusting direction), at least one bearing region of the coupling rod (clipping socket 120) being configured in such a way that the bearing region configures a bearing (neck 93 and socket 120 form a bearing as disclosed by col. 4, lines 35-38) with a received bearing shaft (tilt pin 90. see at least Figs. 7B-7D), which bearing permits firstly a rotation of the bearing shaft relative to the bearing region (at least col. 5, lines 48-53 and Figs. 7B-7D disclose neck 93 of tilt pin 90 having enough clearance to rotate within socket 120) and secondly, at least for a distance which is fixed or can be fixed in advance (at least Figs. 7C-7D disclose a fixable distance for pin 90 to move within socket 120 which is defined by the major diameter of the oval opening 125 and the range of motion of resilient arms 121), a translational movement of the bearing shaft perpendicularly with respect to the rotational axis and relative to the bearing region (at least col. 5, lines 48-53 and Figs. 7B-7D disclose neck 93 of tilt pin 90 having enough clearance to translate perpendicularly, with respect to its axis of rotation, while within socket 120).
Brinas and Downey are considered analogous to the claimed invention because they both are in the field of air vents with louvers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air vent of Brinas to include the tilt bar of Downey in order to allow for the tilt bar to be removed or attached to the louvers as desired (Downey, col. 5, lines 34-37) and to compensate for the errors in the location of a louver’s guide pins (Downey, col. 5, lines 40-48).
Regarding claim 13, Brinas in view of Downey disclose an air vent for a vehicle (air vent 10 for vehicle 12 of Brinas. See para. [0016] of Brinas), including at least one coupling rod as claimed in claim 1 (tilt bar 100 of Downey. See rejection of claim 1 above), the air vent having the following: a housing (housing 20 of Brinas) with an inlet opening (see Annotated Fig. 2 in the Annotated Figures section below) and an outlet opening (see Annotated Fig. 2 in the Annotated Figures section below), the housing delimiting an air duct (see Annotated Fig. 2 in the Annotated Figures section below) for air which flows from the inlet opening to the outlet opening along a main flow axis (exit flow 32 of Brinas. See Figs. 5 and 8 of Brinas); a louver assembly (assembly formed by second vanes 42, rod 60, and slot arm 62 of Brinas) which is arranged in the air duct (see at least Figs. 2 and 8 of Brinas) with a plurality of air guiding louvers (Fig. 8 of Brinas discloses there being a plurality of second vanes 42) which are coupled in terms of movement (at least Figs. 8-9 of Brinas disclose second vanes 42 being coupled in terms of movement) and can be pivoted together with respect to the main flow direction (see at least Fig. 8 and para. [0037] of Brinas), the air guiding louvers being configured to deflect the air stream from the main flow direction (see at least Fig. 8 and para. [0024] of Brinas) in an open position of the louver assembly (see Fig. 8 of Brinas) and to interrupt the air stream in a closed position of the louver assembly (see para. [0046] of Brinas); and at least one coupling rod as claimed in claim 1 (tilt bar 100 of Downey. See rejection of claim 1 above), each air guiding louver having a bearing shaft (tilt pin 90 of Downey. see Figs. 5-6 and col. 4, lines 25-31 of Downey) which is received in a bearing region of the coupling rod (clipping socket 120 of Downey. See at least Fig. 7 of Downey).
Regarding claim 14, Brinas in view of Downey disclose the invention of claim 13 and the combination further discloses the air guiding louvers being configured as vertical louvers (Figs. 4 and 8-9, and para. [0024] of Brinas disclose second vanes 42 being vertical) for the horizontal air deflection (see Figs. 4 and 8-9, and para. [0024] of Brinas).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinas in view of Downey, as applied to claim 13 above, and further in view of US 2018/0229585 (referred to as Fidh).
Regarding claim 15, Brinas in view of Downey disclose the invention of claim 13 and the combination further discloses that the air vent is part of an air vent system (see Brinas, para. [0003]).
Brinas in view of Downey does not disclose a layout of the air vent systems with a left-handed-side air vent and a right-handed-side air vent.
However, Fidh does disclose a layout of an air vent systems (air vent system including air register 101-104) with a left-handed-side air vent (Figs. 6a-6b disclose a first air register 101 being a left-handed-side air vent) and a right-handed-side air vent (Figs. 6a-6b disclose a second air register 102 being a right-handed-side air vent).
Brinas, Downey, and Fidh are considered analogous to the claimed invention because they are all in the field of air vents for ventilation systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air vent combination of Brinas and Downey to have the right-handed-side register and left-handed-side register of Fidh to direct air completely across a passenger for maximum comfort (Fidh, para. [0026]). It is considered obvious to modify the combination of Brinas in view of Downey since it would have been obvious to use the air vent of Brinas in the air vent system of Fidh regardless of whether the air vent of Brinas was modified to include the tilt bar of Downey or not.


Annotated Figures

    PNG
    media_image1.png
    533
    673
    media_image1.png
    Greyscale

Annotated Fig. 1

Annotated Fig. 1 is an annotation of Fig. 7B from US 7,500,329 (referred to as Downey).


    PNG
    media_image2.png
    428
    867
    media_image2.png
    Greyscale

Annotated Fig. 2

Annotated Fig. 2 is an annotation of Fig. 8 from US 2018/0229585 (referred to as Fidh).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,937,891 (Scoccia) discloses tolerance compensation using resilient elements;
US 5,272,889 (Harris) discloses a resilient tolerance ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762